Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In combination with all the limitations recited in the independent claim 18, the prior art of record does not anticipate nor render obvious .a mouthpiece for an electronic smoking device, the mouthpiece comprising: an elongated housing having an attachment port at a first end and an inhalation port at an opposing second end; contact terminals for connecting to a battery of the electronic smoking device; conductive elements connected to the contact terminals; and further contact terminals arranged at the inhalation port, the further contact terminals connected to the conductive elements for connecting the further contact terminals to the battery, and the further contact terminals configured to connect the battery of the electronic smoking device to a tempering element of a further mouthpiece.

In combination with all the limitations recited in the independent claim 32, the prior art of record does not anticipate nor render obvious an electronic smoking device comprising: a battery portion having first contact terminals electrically coupled to a battery; a mouthpiece attached to the battery portion, the mouthpiece including: an elongated housing having an attachment port at a first end and an inhalation port at an opposing second end, a central passage formed in the housing in communication with the attachment port and the inhalation port, and second contact terminals located at the inhalation port and connected to the first contact terminals; and a further .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093.  The examiner can normally be reached on Monday-Friday, 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica J Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2896